          Case 1:20-vv-00647-UNJ Document 23 Filed 09/16/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-647V
                                        UNPUBLISHED


    JAYSON CLICKNER,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: August 16, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Sarah Black Rifkin, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On May 27, 2020, Jayson Clickner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (SIRVA) resulting from the adverse effects of an influenza (flu) vaccination
he received on February 5, 2019. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On August 11, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Respondent “concluded that compensation is appropriate because [P]etitioner meets
the criteria for a presumed SIRVA, as defined by the Vaccine Injury Table”. Id. at 6.

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00647-UNJ Document 23 Filed 09/16/21 Page 2 of 2




Specifically, Respondent found that “[P]etitioner had no history of pain, inflammation or
dysfunction in his left shoulder; his pain occurred within 48 hours of receipt of an
intramuscular vaccination; his pain and reduced range of motion were limited to the
shoulder in which the vaccine was administered; and no other condition or abnormality
was identified to explain his symptoms . . . . In addition, given the medical records outlined
above, the statutory six month sequela requirement has been satisfied.” Id. at 6-7
(citations and footnote omitted). Respondent further agrees that the scope of damages to
be awarded are limited to petitioner’s left-sided SIRVA and its resulting sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
